          Case 1:20-cr-00511-SHS Document 29 Filed 10/30/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                         Protective Order

                 v.                                                               20 Cr. 511 (SHS)

 Griffin Kapelus,

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, including electronically stored information (“ESI”), all of

which will be referred to herein as “disclosure material.” The Government’s disclosure material

may include material that (i) affects the privacy, confidentiality and of individuals; and (ii) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,

referred to herein as “sensitive disclosure material,” contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation or obstruction, and

whose lives, persons, and property, as well as the lives, persons and property of loved ones, will

be subject to risk of harm absent the protective considerations set forth herein. The Government’s

designation of material as sensitive disclosure material will be controlling absent contrary order of

the Court.
          Case 1:20-cr-00511-SHS Document 29 Filed 10/30/20 Page 2 of 5




NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       2. Disclosure material that is not sensitive disclosure material may be disclosed by counsel

to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

           (b) Prospective witnesses for purposes of defending this action.

       3. Sensitive disclosure material:

           (a) Shall be maintained in a safe and secure manner;

           (b) Shall be reviewed by the defendant solely in the presence of defense counsel,

including during remote meetings between the defendant and defense counsel.

       4. The Government may authorize, in writing, disclosure of disclosure material beyond

that otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under


                                                  2
          Case 1:20-cr-00511-SHS Document 29 Filed 10/30/20 Page 3 of 5




seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. The Government (other than in the discharge of their professional obligations in this

matter), the defendant, defense counsel, defense staff, defense experts/advisors, potential defense

witnesses and their counsel, and other authorized persons are strictly prohibited from publicly

disclosing or disseminating the identity of any victims or witnesses referenced in the disclosure

material. This Order does not prohibit defense counsel from publicly referencing individuals who

have spoken by name on the public record in this case.

       7. The defendant, defense counsel, defense staff, defense experts/advisors, potential

defense witnesses, and other authorized persons are prohibited from filing publicly as an

attachment to a filing or excerpted within a filing the identity of any victims or witnesses

referenced in the disclosure material, who have not spoken by name on the public record in this

case, unless authorized by the Government in writing or by Order of the Court. Any such filings

must be filed under seal, unless authorized by the Government in writing or by Order of the Court.

       8. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever




                                                3
          Case 1:20-cr-00511-SHS Document 29 Filed 10/30/20 Page 4 of 5




date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       9. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government’s

ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

       10. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.




                                                 4
            Case 1:20-cr-00511-SHS Document 29 Filed 10/30/20 Page 5 of 5




                                   Retention of Jurisdiction
       11. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: /s/ Daniel G. Nessim___________                    Date: 10/29/2020____________
     Daniel G. Nessim
    Assistant United States Attorney


   ___________________________                                 10/29/20
                                                       Date: _____________________
   Justine Harris
   Anna Estevao
   Counsel for Griffin Kapelus


SO ORDERED:

Dated: New York, New York
          October 30, 2020

                                                    _________________________________
                                                    THE HONORABLE SIDNEY H. STEIN
                                                    UNITED STATES DISTRICT JUDGE




                                               5
